                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

JUST PUPPIES, INC. et al.,                 *

              Plaintiffs,                  *

       v.                                  *     Case No. 19-cv-2439-ELH

BRIAN E. FROSH, et al.,                    *

                                           *
              Defendants.
                                           *

 *      *      *       *     *      *      *       *      *      *      *      *

  CONSENT MOTION FOR EXTENSION OF TIME FOR DEFENDANTS TO
 FILE THEIR OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY
   INJUNCTION AND THEIR REPLY TO PLAINTIFFS’ OPPOSITION TO
                DEFENDANTS’ MOTION TO DISMISS

       Pursuant to Rule 6(b) of the Federal Rules of Civil Procedure and Local Rule

105.9 of the Local Rules of this Court, Defendants Brian E. Frosh, Attorney General of

Maryland, the Consumer Protection Division of the Office of the Attorney General, the

Maryland State Finance Committee of the General Assembly of Maryland, and the

Maryland House Economic Matters Committee of the General Assembly of Maryland.,

respectfully request that this Court grant an extension to November 12, 2019, for the

defendants to file their opposition to plaintiffs’ Motion for Preliminary Injunction (ECF

No. 20) and their reply to plaintiffs’ opposition to defendants’ motion to dismiss.

       1.     On October 23, 2019, plaintiffs filed a motion for preliminary injunction.

Defendants’ response is currently due November 7, 2019.

       2.     On October 23, 2019, plaintiffs filed an opposition to the defendants’
motion to dismiss. Defendants’ reply is currently due November 7, 2019.

       3.     Defendants’ motion to dismiss was filed by Assistant Attorney General

Jennifer Katz, who has since left the office. Although undersigned counsel has been

working diligently to get up to speed with this matter, additional time is needed to

prepare both a response to plaintiffs’ motion for preliminary injunction as well as a reply

to plaintiffs’ opposition to defendants’ motion to dismiss.

       4.     Counsel for plaintiffs consents to this motion.

       Accordingly, for the foregoing reasons, defendants respectfully request that the

Court grant this motion and extend the defendants’ deadline for filing their opposition to

plaintiffs’ Motion for Preliminary Injunction and their reply to plaintiffs’ opposition to

defendants’ motion to dismiss. A proposed Order is submitted with this motion.


                                          Respectfully submitted,


                                          BRIAN E. FROSH
                                          Attorney General of Maryland

                                          _/s/ Ryan R. Dietrich________________
                                          RYAN R. DIETRICH (Fed. Bar # 27945)
                                          Assistant Attorney General
                                          Office of the Attorney General
                                          Civil Division
                                          200 St. Paul Place
                                          Baltimore, Maryland 21202
                                          rdietrich@oag.state.md.us
                                          (410) 576-7648; (410) 576-6955 (fax)

Dated: November 6, 2019                   Attorneys for Defendants
